SHARE EXCHANGE AGREEMENT

THIS Agreement made as of the 26th day of March, 2003

BETWEEN: TERRA NOSTRA RESOURCES LTD, a corporation duly constituted under the
laws of the state of Nevada, USA, and having an office at 2160, de la Montagne,
suite 720, Montreal (Quebec), H3G 2T3

("Terra Nostra") OF THE FIRST PART

AND: 9126-2238 QUÉBEC INC., a corporation which will be constitute under the
laws of the province of Quebec and having its registered head office at 315, rue
MacDonald, suite 302, St-Jean-Sur-Richelieu (Quebec), J3B 8J3;

("Québec inc.") OF THE SECOND PART

WHEREAS:

Québec inc. is the sole shareholder of all of the issued and outstanding shares
of voting common stock ("CCIP Shares") of Corporation CCIP Inc. ("CCIP"), a
corporation duly constituted under the laws of the province of Quebec;

Terra Nostra

wishes to purchase from
Québec inc
., and
Québec inc
. wishes to sell to
Terra Nostra
, all of the issued and outstanding CCIP Shares in exchange for shares of common
stock of
Terra Nostra
("Terra Nostra Shares"), subject to the terms and conditions set out in this
Agreement.



NOW THEREFORE in consideration of the covenants, representations and warranties
set forth herein and as such other further consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Purchase and Sale. Québec inc. hereby agrees to transfer to Terra Nostra, and
Terra Nostra hereby agrees to acquire from Québec inc., all, and not less than
all, of the issued and outstanding CCIP Shares (being an aggregate of 100 class
"A" and 115 000 class "B" CCIP Shares) in consideration for the issuance to
Québec inc. of an aggregate of 15,000,000 Terra Nostra Shares (the "Terra Nostra
Payment Shares") with an aggregate value of U.S.$ 9 000 000 (deemed value of
U.S.$ 0,60 per share).

Covenants of Terra Nostra.

Terra Nostra
covenants and agrees with
Québec inc.
to do the following at or prior to the Closing Date (as hereinafter defined) and
prior to the completion of the transactions contemplated in section 1:



to comply with all applicable securities and corporate laws and regulatory
requirements.

Representations and Warranties of Terra Nostra. Terra Nostra represents and
warrants the following to Québec inc.:

Terra Nostra

is duly incorporated under the laws of the State of Nevada, United States, is
validly existing and in good standing under such laws, and has no subsidiaries
or equity interests in any other companies or entities;



the authorized capital of Terra Nostra consists of 100 000 000 common shares
with U.S.$0.01 par value (the "Terra Nostra Shares" herein), of which 14 528 900
Terra Nostra Shares and no preferred shares are currently issued and
outstanding;

all of the issued Terra Nostra were issued in compliance with applicable federal
and state securities laws, including but limited to the registration
requirements of Section 5 of the United States Securities Act of 1933, as
amended (the "1933 Act") or an exemption therefrom;

all of the currently issued and outstanding Terra Nostra Shares are validly
issued and outstanding and are fully paid and non-assessable and the Terra
Nostra Payment Shares to be issued at Closing (as hereinafter defined) will, on
issuance, be validly issued and outstanding as fully paid and non-assessable and
the Terra Nostra Payment Shares will at Closing be free and clear of all
restrictions on transfer (other than restrictions under applicable securities
laws or as otherwise contemplated in this Agreement), liens, charges and
encumbrances;

Terra Nostra's Annual Report signed on behalf of Terra Nostra has been duly
filed with the United States Securities and Exchange Commission ("SEC") pursuant
to section 12(g) of the United States Securities Exchange Act of 1934, as
amended (the "Exchange Act") and is, except to the extent superseded by Terra
Nostra's Form 10-QSB filed with the SEC, true and correct in all material
respects as at the date hereof and, except to the extent superseded by the
Form 10-Q and any subsequent quarterly or current reports filed with the SEC
prior to the Closing Date, shall be true and correct in all material respects at
the Closing Date;

the Terra Nostra Shares are quoted on the National Association of Securities
Dealer's ("NASD") OTC Bulletin Board ("OTCBB") and, prior to the Closing, Terra
Nostra will do all necessary acts and things to maintain the quotation of the
Terra Nostra shares on the OTCBB;

Terra Nostra

has filed all reports required to be filed by
Terra Nostra
under the Exchange Act;



holders of the Terra Nostra Shares have filed all beneficial ownership reports
required to be filed with the SEC, including reports required to be filed under
Regulation 13d-1(a), (b) and (c); Regulation 13d-2(a) and Section 16 of the
Exchange Act;

Terra Nostra

has not received notice from the NASD or the SEC that the Terra Nostra Shares
are ineligible for quotation on the OTCBB;



Terra Nostra

has the power and authority to carry on its business as and where it is
presently conducted;



2

Terra Nostra

has good and sufficient authority to enter into this Agreement on the terms and
conditions set forth herein;



the execution and delivery of this Agreement and the transactions contemplated
herein have been duly authorized and approved by the board of directors [and the
shareholders] of Terra Nostra. No other corporate act or proceeding on the part
of Terra Nostra is necessary to authorize this Agreement. This Agreement
constitutes a legal, valid and binding agreement of Terra Nostra enforceable in
accordance with its terms;

neither the execution nor delivery of this Agreement nor the consummation of the
transactions contemplated hereby will conflict in any material respect with, or
result in any material breach of, the terms, conditions, or provisions of or
will constitute a material default under the Articles of Incorporation or
resolutions of Terra Nostra or any instrument, agreement or contract to which it
is party or by which it is bound;

no consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority is required in connection with
the execution, delivery and performance of this Agreement by Terra Nostra and
the consummation of the transactions contemplated hereby, except for such
notices of the transactions contemplated herein as may be required by the OTCBB;

no consent, approval or authorization of the shareholders of Terra Nostra is
required in connection with the execution, delivery and performance of this
Agreement by Terra Nostra and the consummation of the transactions contemplated
hereby;

there are no suits, actions, litigation, arbitration proceedings or government
or regulatory proceedings or investigations outstanding, in progress, pending
or, to the best of Terra Nostra's knowledge, threatened against or relating to
Terra Nostra which might materially and adversely affect Terra Nostra;

Terra Nostra

is not subject to any judgment, order or decree entered in any lawsuit or
proceeding which might materially and adversely affect
Terra Nostra
;



all material transactions of Terra Nostra have been properly recorded or filed
in or with its books and records and the minute book of Terra Nostra contains
records of all meetings and proceedings of the shareholders and directors of
Terra Nostra;

the audited financial statements of Terra Nostra for the fiscal years ended
December 31, 2002 were each prepared in accordance with United States generally
accepted accounting principles, applied on a basis consistent with prior
periods, and present fairly and accurately in all material respects the
financial condition and position of Terra Nostra as of those dates and the
results of its operations for the years and periods then ended, and, in
particular, all of the assets and all of the liabilities and obligations, due or
accruing due, contingent or absolute, of Terra Nostra, and no adverse material
change in the financial position of Terra Nostra has taken place since December
31, 2002.

Terra Nostra

has duly filed all federal, state, local and foreign tax report's and returns
required to be filed by it and has duly paid all taxes and other charges due or
claimed to be due from it by federal, state, local and foreign taxing
authorities. Further, there are no tax liens upon any property or assets of
Terra Nostra
. No state of facts exists which would constitute grounds for the assessment of
any tax liability by the state, local, or foreign tax authorities. All
deficiencies and assessments, if any, resulting from any examination of state,
local and foreign tax returns and reports of
Terra Nostra
, if any, have been paid. There are no outstanding agreements or waivers
extending the statutory period of limitation applicable to any federal, state,
local, or foreign tax return or report for any period;



3

Terra Nostra

is in compliance with all laws, regulations and orders applicable to its
business.
Terra Nostra
has not received any notification that it is in violation of any law, regulation
or order and no such violation exists. Neither
Terra Nostra
nor any of its employees or agents, to the best of their knowledge, has made any
payments to any persons which violate any statute or law;



other than this Agreement, there are no undisclosed material changes in the
affairs of Terra Nostra since the date of the Form SB-2 filed on December 30,
2002;

at the Closing Date, there will be no other rights, options or warrants
outstanding pursuant to which any Terra Nostra Shares may be required to be
issued, other than as provided for under this Agreement: 2 000 000 options at
0,35 $ USD and 1 000 000 warrants at 0,25 $ USD;

all agreements, understandings, instruments, contracts or proposed transactions
to which Terra Nostra is a party or by which it or any of its assets is bound
which may involve any material obligations outside the ordinary course of its
business have been disclosed to Québec inc.;

Terra Nostra

is not in violation of or in default under its constating documents, or any
material provision of any contract, sales commitment, licence, purchase order,
encumbrances, note, deed, lease, agreement or instrument, or any order, judgment
or decree, relating to its business or the issued and outstanding Terra Nostra
Shares, or by which
Terra Nostra
is bound, or in the payment of any of the monetary obligations of
Terra Nostra
or debts relating to its business and there exists no condition or event which,
after notice or lapse of time or both, would result in any such violation or
default;



except for liabilities reflected or reserved on Terra Nostra's balance sheet as
of March 15, 2003 and except for liabilities incurred or accrued in the ordinary
and normal course of Terra Nostra's business after March 15, 2003 in
transactions which are consistent with the representations, warranties,
covenants, obligations and agreements contained in this Agreement, Terra Nostra
does not have any liabilities or obligations of any nature whatsoever, whether
absolute, accrued, contingent or otherwise, related to or connected with its
business, and whether known or unknown, including liabilities for taxes;

(aa) Terra Nostra has not used any of its properties or facilities to generate,
manufacture, process, distribute, use, treat, store, dispose of, transport or
handle any "Hazardous Substances" and has not caused or permitted the release,
in any manner whatsoever, of any Hazardous Substances on or from any of its
properties or assets or any such release on or from a facility owned or operated
by third parties but with respect to which Terra Nostra is or may reasonably be
alleged to have material liability or has received any notice that it is
potentially responsible for a federal, provincial, state, municipal or local
clean-up site or corrective action under any applicable laws, statutes,
ordinances, bylaws, regulations or any orders, directions or decisions rendered
by any ministry, department or administrative regulatory agency relating to the
protection of the environment, occupational health and safety or otherwise
relating to dealing with Hazardous Substances. "Hazardous Substances" means any
pollutants, contaminants, chemicals or industrial toxic or hazardous waste or
substances;

4

(bb) Terra Nostra is managed by its directors and officers, but has no employees
and has no employee retirement or employee benefit or welfare plans; and

(cc) no order ceasing or suspending trading in securities of Terra Nostra nor
prohibiting the issuance or sale of such securities has been issued to Terra
Nostra or its directors, officers or promoters and no investigations or
proceedings for such purposes are pending or threatened;

(dd) Terra Nostra acknowledges that the CCIP Shares have not been and will not
be registered under the 1933 Act and that the CCIP Shares are being transferred
to Terra Nostra in reliance on exemptions from such registration and that the
CCIP Shares may not be offered or sold in the United States or to U.S. Persons
without registration under the 1933 Act or compliance with requirements of an
exemption from registration;

(ee) Terra Nostra is acquiring the CCIP Shares as principal for its own account
for investment only, not for the benefit of any other person, and not with a
view to the resale or distribution of all or any of the CCIP Shares;

(ff) Terra Nostra has such knowledge and experience in financial and business
affairs so as to be capable of evaluating the merits and risks of its investment
in CCIP Shares and is able to bear the economic risk of loss of such investment;

(gg) Terra Nostra has been provided with the opportunity to ask questions and
solicit information concerning the business and financial condition of CCIP, has
utilized such access to its full satisfaction, and has received from CCIP all
information that it has requested; and

(hh) none of the representations or warranties to Québec inc. contained herein
and no statements contained in the Form 10-K and the Form 10-Q contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not misleading.

Québec inc.'s Representations and Warranties. Québec inc. hereby represents and
warrants the following to Terra Nostra:

Québec inc.

is duly incorporated under the laws of the Commonwealth of the Bahamas and is
validly existing and in good standing under such laws;



Québec inc

. has good and sufficient authority to enter into this Agreement on the terms
and conditions set forth herein;



5

neither the execution nor delivery of this Agreement nor the consummation of the
transactions contemplated hereby will conflict in any material respect with, or
result in any material breach of, the terms, conditions, or provisions of or
will constitute a material default under the constating documents of Québec inc.
or any instrument, agreement or contract to which it is party or by which it is
bound;

no consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority is required in connection with
the execution, delivery and performance of this Agreement by Québec inc. and the
consummation of the transactions contemplated hereby;

Québec inc.

is not a "U.S. Person" as defined under Regulation S made under the 1933 Act;



Québec inc.

was outside the United States at the time of execution and delivery of this
Agreement;



no offers to sell the Terra Nostra Payment Shares were made by any person to
Québec inc. while Québec inc. was in the United States;

the Terra Nostra Payment Shares are not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a person in the United States;

hedging transactions involving the Terra Nostra Payment Shares may not be
conducted unless in compliance with the 1933 Act;

Québec inc.

acknowledges that the Terra Nostra Payment Shares have not been and will not be
registered under the 1933 Act and that the Terra Nostra Payment Shares are being
issued to
Québec inc.
in reliance on exemptions from such registration and that the Terra Nostra
Payment Shares may not be offered or sold in the United States or to
U.S. Persons without registration under the 1933 Act or compliance with
requirements of an exemption from registration;



Québec inc.

agrees that all of the certificates representing the Terra Nostra Payment Shares
shall have endorsed thereon a legend to the following effect:



"THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT") OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND MAY BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED OR ASSIGNED ONLY (i) TO THE COMPANY, (ii) OUTSIDE THE UNITED STATES
IN COMPLIANCE WITH REGULATION S UNDER THE 1933 ACT, (iii) IN ACCORDANCE WITH
RULE 144 UNDER THE 1933 ACT, OR (iv) IN A TRANSACTION THAT IS OTHERWISE EXEMPT
FROM REGISTRATION UNDER THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS,
PROVIDED, PRIOR TO ANY SUCH SALE, TRANSFER OR ASSIGNMENT, THE COMPANY SHALL HAVE
RECEIVED AN OPINION OF COUNSEL, IN FORM ACCEPTABLE TO THE COMPANY, THAT NO
VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED
TRANSFER OR ASSIGNMENT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT."

6

and that Terra Nostra will refuse to register any transfer of the Terra Nostra
Payment Shares not made (i) in accordance with Regulation S, (ii) pursuant to
registration under the 1933 Act or (iii) pursuant to an available exemption from
registration under the 1933 Act;

Québec inc.

is acquiring the Terra Nostra Payment Shares as principal for its own account
for investment only, not for the benefit of any other person, and not with a
view to the resale or distribution of all or any of the Terra Nostra Payment
Shares;



Québec inc.

has such knowledge and experience in financial and business affairs so as to be
capable of evaluating the merits and risks of its investment in Terra Nostra
Shares and is able to bear the economic risk of loss of such investment; and



Québec inc.

has been provided with the opportunity to ask questions and solicit information
concerning the business and financial condition of
Terra Nostra
, has utilized such access to its full satisfaction, and has received from
Terra Nostra
all information that it has requested.



Representations and Warranties of Québec inc. as to CCIP. Québec inc. hereby
represents and warrants the following to Terra Nostra:

CCIP is duly incorporated under the laws of the province of Quebec, and is
validly existing and in good standing under such laws;

the authorized capital of CCIP consists of unlimited class A,B,C,D,E,F CCIP
Shares, of which 100 class A and 115 000 class B Shares are, and will at the
Closing Date be, issued and outstanding as fully paid and non-assessable;

Québec inc.

is, and at the Closing Date will be, the legal and beneficial owner of all of
the 100 class "A" and 115 000 class "B" issued and outstanding CCIP Shares, such
shares shall be free and clear of all liens, charges and encumbrances and no
other person (other than
Terra Nostra
under this Agreement) will have any right, present or future, to acquire any
shares or other securities of CCIP;



there are no suits, actions, litigation, arbitration proceedings or government
or regulatory proceedings outstanding, in progress, pending or threatened
against or relating to CCIP which might materially and adversely affect CCIP on
a consolidated basis;

CCIP is not subject to any judgment, order or decree entered in any lawsuit or
proceeding which might materially and adversely affect CCIP on a consolidated
basis;

7

all material transactions of CCIP have been properly recorded or filed in or
with its books and records and the minute book of CCIP contains records of all
meetings and proceedings of the shareholders and directors of CCIP;

the financial statements of the CCIP Operating Subsidiary as at and for the
seven month period ended January 31, 2003 a copy of which has been delivered to
Terra Nostra, were prepared in accordance with Canadian generally accepted
accounting principles and present fairly and accurately in all material respects
the consolidated financial condition and position of the CCIP Operating
Subsidiary as of that date and the results of its operations for the seven-month
period then ended, and, in particular, all of the assets and all of the
liabilities and obligations, due or accruing due, contingent or absolute, of
CCIP, and no adverse material change in the financial position of the CCIP
Operating Subsidiary has taken place since January 31, 2003;

CCIP has duly filed all federal, state, local and foreign tax reports and
returns required to be filed by it and has duly paid all taxes and other charges
due or claimed to be due from it by federal, state, local and foreign taxing
authorities. Further, there are no tax liens upon any property or assets of
CCIP. No state of facts exists which would constitute grounds for the assessment
of any tax liability by the state, local, or foreign tax authorities. All
deficiencies and assessments, if any, resulting from any examination of state,
local and foreign tax returns and reports of CCIP if any, have been paid. There
are no outstanding agreements or waivers extending the statutory period of
limitation applicable to any federal, state, local, or foreign tax return or
report for any period;

CCIP is in compliance with all laws, regulations and orders applicable to its
business. CCIP has not received any notification that it is in violation of any
law, regulation or order and no such violation exists. Neither CCIP nor any of
its employees or agents, to the best of their knowledge, has made any payments
to any persons which violate any statute or law;

all agreements, understandings, instruments, contracts or proposed transactions
to which CCIP is a party or by which it or any of its assets is bound which may
involve any material obligations outside the ordinary course of its business
have been disclosed to Terra Nostra;

CCIP is not in violation of or in default under its constating documents, or any
material provision of any contract, sales commitment, licence, purchase order,
encumbrances, note, deed, lease, agreement or instrument, or any order, judgment
or decree, relating to its business or the issued and outstanding CCIP Shares,
or by which CCIP is bound, or in the payment of any of the monetary obligations
of CCIP or debts relating to its business and there exists no condition or event
which, after notice or lapse of time or both, would result in any such violation
or default; and

except for liabilities reflected or reserved on the CCIP Operating Subsidiary's
balance sheet as of January 31, 2003, and except for liabilities incurred or
accrued in the ordinary and normal course of the CCIP Operating Subsidiary's
business after January 31, 2003 in transactions which are consistent with the
representations, warranties, covenants, obligations and agreements contained in
this Agreement, CCIP does not have any liabilities or obligations of any nature
whatsoever, whether absolute, accrued, contingent or otherwise, related to or
connected with its business, and whether known or unknown, including liabilities
for taxes.

8

Conduct of Terra Nostra's Business Pending Closing Prior to the Closing Date,
except as otherwise consented to or approved by the other party in writing,
Terra Nostra covenants and warrants that:

Terra Nostra

shall carry on its business diligently and substantially in the same manner as
previously conducted, and
Terra Nostra
shall not engage in any transaction or activity, enter into any agreement or
make any commitment except in the ordinary course of business and consistent
with past practice;



Terra Nostra

shall not sell, license, lease or otherwise dispose of any material assets or
properties except pursuant to existing contracts and in the ordinary course of
business;



no change or amendment shall be made to the constating documents of Terra
Nostra, except in connection with the proposed name change of Terra Nostra
referred to in the present agreement ;

Terra Nostra

shall not issue or sell, or issue options, warrants to purchase, conversion
privileges or other rights to subscribe for or enter into any arrangement or
contract with respect to any Terra Nostra Shares, other than as contemplated or
disclosed herein;



Terra Nostra

shall file when due all reports required to be filed under the Exchange Act;



Terra Nostra

shall not declare, pay or set aside for payment any dividend or other
distribution in respect of the Terra Nostra Shares nor shall
Terra Nostra
redeem, purchase or otherwise acquire any of the Terra Nostra Shares; and



Terra Nostra

shall use its best efforts to preserve its corporate existence and business
organizations intact.



Conduct of CCIP's Business Pending Closing Prior to the Closing Date, except as
otherwise consented to or approved by the other party in writing, Québec inc.
covenants and warrants that:

it shall cause CCIP to carry on its business diligently and substantially in the
same manner as previously conducted, and it shall not cause CCIP to engage in
any transaction or activity, enter into any agreement or make any commitment
except in the ordinary course of business and consistent with past practice;

it shall not cause any change or amendment to be made to the constating
documents of CCIP;

it shall cause CCIP to not issue or sell, or not issue options, warrants to
purchase, conversion privileges or other rights to subscribe for or not enter
into any arrangement or contract with respect to any of the CCIP Shares, other
than as contemplated or disclosed herein;

9

it shall cause CCIP to not declare, pay or set aside for payment any dividend or
other distribution in respect of the CCIP Shares and shall cause CCIP to not
redeem, purchase or otherwise acquire any of the CCIP Shares; and

it shall use its best efforts to cause CCIP to preserve its corporate existence
and business organizations intact.

Conditions for the Benefit of Terra Nostra.

The obligations of
Terra Nostra
to complete the transaction as contemplated herein shall be subject to the
following conditions:



this Agreement shall have been duly executed by Québec inc.;

all the representations and warranties of Québec inc. set forth in sections 4
and 5 shall be true and correct as of the Closing Date;

the covenants of Québec inc. set forth in section 7 shall have been completed in
full to Terra Nostra's satisfaction as at the Closing Date; and

the delivery by Québec inc. at Closing of the documents listed in section 12

Conditions for the Benefit of Québec inc.

The obligations of
Québec inc.
to complete the transactions as contemplated herein shall be subject to the
following conditions:



this Agreement shall have been duly executed by Terra Nostra;

all the representations and warranties of Terra Nostra set forth in section 3
shall be true and correct as at the Closing Date;

all of the covenants of Terra Nostra set forth in sections 1 and 6 shall have
been completed in full to Québec inc.'s satisfaction as at the Closing Date;

there shall have been no material adverse change in the financial condition or
assets of Terra Nostra;

completion of due diligence by Québec inc. with results satisfactory to Québec
inc.;

the delivery by Terra Nostra at Closing of the documents listed in section 11;
and

Closing

. Completion of the transactions contemplated herein (the "Closing") shall take
place on March 26
th
, 2003 at 15h00 (EST) at the office of Québec inc.'s counsel, Me Richard
St-Julien, at 2160, de la Montagne, suite 700, Montreal, Quebec, Canada, or such
other date, time and place acceptable to the parties hereto (the "Closing
Date"). Closing shall in any event occur on or before 16h00 (EST) on March 26
th
, 2003, failing which this Agreement shall terminate and be of no further force
or effect, unless otherwise mutually agreed to by the parties hereto.



10

Delivery by Terra Nostra. At the Closing, Terra Nostra shall deliver to Québec
inc. the following:

a certified true copy of a resolution of the board of directors of Terra Nostra
evidencing its approval of this Agreement and all transactions contemplated
hereunder, including the issuance of the Terra Nostra Payment Shares to Québec
inc. and the appointment of new directors and officers of Terra Nostra as
directed by Québec inc.;

resignations of Carl Caumartin and Clement Patenaude with respect to all
director and officer positions held in Terra Nostra, together with releases by
such persons in favour of Terra Nostra in such form as Québec inc. approves,
acting reasonably;

a certificate of Terra Nostra that all the representations and warranties of
Terra Nostra set forth in section 3 are true and correct as at the Closing Date;

treasury order for the issuance of a share certificate or certificates
representing the Terra Nostra Payment Shares registered in the name of Québec
inc.;

Delivery by Québec inc. At the Closing, Québec inc. shall deliver to Terra
Nostra the following:

a certified true copy of a resolution of the board of directors of Québec inc.
evidencing its approval of this Agreement and all transactions contemplated
hereunder;

share certificate or certificates representing 100 CCIP class A and 115 0000
class B Shares duly endorsed for transfer to Terra Nostra;

a new share certificate representing 100 CCIP class A and 115 0000 class B
Shares registered in the name of Terra Nostra; and

Binding Agreement.

Upon acceptance of the terms of this Agreement by the parties hereto, this
Agreement shall be deemed to constitute and shall be a legally valid and binding
agreement.



Further Assurances.

The parties hereto agree to execute and deliver or cause to be executed and
delivered all such further documents and instruments and do all such acts and
things as either party may reasonably request to give full effect to the terms
and conditions, intent and meaning of this Agreement.



Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto and
in respect of the matters referred to herein and there are no representations,
warranties, covenants, agreements, express or implied, collateral hereto other
than as expressly set forth or referred to herein.



Time of the Essence.

Time shall be of the essence of this Agreement.



Applicable Law and Attornment.

This Agreement shall be governed and interpreted in accordance with the laws of
the Province of Quebec, Canada and the parties hereto irrevocably attorn to the
non-exclusive jurisdiction of the courts of the Province of Quebec, Canada.



11

Enurement.

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.



Notice.

Any notice, request, demand or other communication to be given under this
Agreement will be in writing and shall be delivered by hand or by telecopy to
the party at the following respective addresses:





To Terra Nostra:

Terra Nostra Resources Ltd


2160, de la Montagne, suite 720
Montreal (Quebec) H3G 2T3
Facsimile Number: (514) 845-0883

To Québec inc.:

9126-2238

Québec inc.
315, rue MacDonald, suite 302,
St-Jean-Sur-Richelieu (Quebec), J3B 8J3
Facsimile Number: (418) 627-1818

with a copy to:


Mr. Louis Nadeau


President, 9126-2238 Québec inc.
182, 57th Street E.
Charlesbourg (Quebec) G1H 2G2
Facsimile Number: (418) 627-1818

Counterparts.

This Agreement may be executed in any number of counterparts with the same
effect as if all the parties hereto had signed the same agreement and all
counterparts will be construed together and constitute one and the same
instrument.



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

TERRA NOSTRA RESOURCES LTD


 



Per: /s/ Regis Bossé


Régis Bossé
President 



 

9126-2238

QUÉBEC INC.
 



Per: /s/ Louis Nadeau


Louis Nadeau
President



12